internal_revenue_service number release date index numbers ----------------------------- ---------------------------------------- ------------------------------------ ------------------------------------ -------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc corp b06 plr-128060-07 date date ---------------------------------------- ----------------------------------- --------------------------------- -------------------------------- ------------------------------ ------------------------------ legend distributing ------------------------------------------------------------------- ----------------------------------------------------------- llc llc llc controlled ----------------------------- ------------------------------------------------------------------- ----------------------------------------------------------- busine sec_1 busine sec_2 activity activity individual ab date x a ---------------------- ------------------ ------------------ ------------ ------ ---------------------------------- ---------------------------------------------- ------ ------------- plr-128060-07 b c d e f g a b c d dollar_figureaa dollar_figurebb dollar_figurecc dear ------------------ ------ ------ ------ ------ -------------- ------------- -------------- ------------- --------------- --------------- --------------- this letter responds to your date letter from your authorized representatives requesting rulings on certain federal_income_tax consequences of a proposed transaction the information provided in that letter and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution described below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 distributing is the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return distributing has both outstanding class a plr-128060-07 voting and class b nonvoting common_stock as well as redeemable preferred_stock for the last five years distributing has directly owned the following interests in llc a of the vote and b of the capital interests and for the last five years until date x distributing had owned c of the profits interests in llc since date x distributing has owned d of the profits interest of llc distributing has also directly owned e of llc llc and llc are entities each of which is treated as a partnership for federal_income_tax purposes llc is engaged in busine sec_1 llc is engaged in activity distributing through a disregarded_entity owns all of the stock of controlled and f of llc controlled is engaged in busine sec_2 individual ab is the president of controlled and has functioned as its ceo since the formation of controlled llc is an entity that is treated as a partnership for federal_income_tax purposes llc is engaged in activity activity and activity are the types of activities that are elements of busine sec_2 financial information has been received indicating that busine sec_1 as conducted by llc and busine sec_2 as conducted by controlled each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years for what are presented as valid business reasons distributing has proposed the following transaction i ii iii iv controlled will recapitalize its stock so that its authorized shares increase to a and the current outstanding b shares are exchanged for c outstanding shares distributing will transfer to controlled a its entire_interest of f of llc b its entire_interest of e of llc and c investments with an approximate fair_market_value of dollar_figureaa distributing will pay off or assume a bank loan of controlled which currently totals dollar_figurebb but which may be as high as dollar_figurecc at the time distributing pays off or assumes the loan distributing will distribute c shares of controlled to its class a and class b common shareholders but not to its redeemable preferred_stock shareholders plr-128060-07 v controlled will enter into an employment agreement with individual ab pursuant to which individual ab will agree to act as president and ceo of controlled in addition individual ab will purchase g of the stock or d shares of controlled in exchange for a recourse note representations in connection with the proposed transaction distributing makes the following a no part of the consideration to be distributed by distributing as part of the proposed transaction will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing b the five years of financial information submitted on behalf of distributing and controlled is representative of each corporation’s present operations and with regard to each of these businesses there have been no substantial operational changes since the date of the last financial statements submitted c following the distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees d the proposed transaction will be carried out for the following corporate business purposes i to enhance the ability of controlled to attract retain and properly incentivize key employees with an equity_interest in controlled ii to expand controlled business and brand recognition for that business by making it possible for controlled to be able to sell to customers that would not directly buy from controlled if it were owned by a corporation and iii to have controlled be family owned in order to facilitate its dealings with various federal and state regulatory bodies the distribution is motivated in whole or substantial part by these corporate business purposes e the distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both f for purposes of sec_355 immediately after the distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution g for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by plr-128060-07 purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution h the total fair_market_value of the assets transferred by distributing to controlled as part of the proposed transaction will equal or exceed the aggregate adjusted_basis of the transferred assets i controlled will not assume liabilities or receive assets subject_to liabilities in the proposed transaction j no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock k immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account with respect to the stock of controlled will be included in income immediately before the distribution see sec_1 l payments made in connection with all continuing transactions after the distribution if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length m no two parties to the proposed transaction will be investment companies as defined in sec_368 and iv n the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation o distributing controlled and its shareholders will each pay their own expenses if any incurred in connection with the distribution p no person holds a percent or greater interest in the stock of distributing or controlled after the distribution within the meaning of sec_355 who did not hold such an interest before the transaction based solely on the information and representations submitted we rule as follows on the proposed transaction the contribution of assets from distributing to controlled as part of the proposed transaction will qualify as a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 distributing will not recognize any gain_or_loss on the contribution of assets that are part of the proposed transaction sec_361 plr-128060-07 controlled will not recognize any gain_or_loss on the receipt of assets from distributing that are part of the proposed transaction sec_1032 controlled's basis in each asset received from distributing as part of the proposed transaction will be the same as the basis of that asset in the hands of distributing immediately before its transfer sec_362 controlled's holding_period in each asset received from distributing as part of the proposed transaction will include the period during which distributing held that asset sec_1223 distributing will not recognize any gain_or_loss on the distribution of all of the controlled stock as part of the proposed transaction sec_361 no distributing shareholder will recognize any gain_or_loss and will not otherwise include any amount in income on the receipt of shares of controlled stock as part of the proposed transaction sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of each distributing shareholder immediately after the distribution will be the same as that shareholder's aggregate basis in the distributing stock held immediately before the distribution allocated in the manner described in sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by each distributing shareholder as part of the proposed transaction including any fractional share interest in controlled to which a distributing shareholder may be entitled will include the holding_period of the distributing stock on which the distribution was made provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2007_1 2007_1_irb_1 however when the criteria in section dollar_figure of revproc_2007_1 2007_1_irb_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances plr-128060-07 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely steven j hankin senior technician reviewer branch corporate
